Citation Nr: 1011635	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  09-07 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, including as a result of exposure to Agent Orange.

2.  Entitlement to service connection for a respiratory 
disorder, including as a result of exposure to Agent Orange.

3.  Entitlement to service connection for a kidney 
disability, including as a result of exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1965 to May 1969, and 
from September 1969 to July 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to service connection for a kidney 
disability and a respiratory disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of Type II diabetes 
mellitus.

2.  The Veteran did not serve in the Republic of Vietnam 
during the Vietnam era.

3.  However, from July 1965 to May 1969, the Veteran served 
as a photographer at a base in Florida where there was Agent 
Orange testing, and there is no evidence to dispute his 
assertion that he took photographs of the testing; his 
exposure to Agent Orange is therefore conceded.  

4.  Competent medical evidence has linked diabetes mellitus, 
type II, to exposure to Agent Orange.  






CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
Type II diabetes mellitus was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Since the Board is granting the Veteran's claim in full, 
there is no need to discuss whether there has been compliance 
with the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act (VCAA) because even if for the sake of 
argument there has not been, this is ultimately 
inconsequential and, therefore, at most harmless, i.e., non-
prejudicial error.  38 C.F.R. § 20.1102 (2009); cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Entitlement to Service Connection for Type II Diabetes 
Mellitus

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2009).  Stated somewhat differently, to establish 
entitlement to service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b) (2009); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b) 
(2009).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions in this regard generally do not constitute 
competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu, 2 Vet. App. 494 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
When, for example,  a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it; without this minimum 
level of proof, there is no valid claim).

Here, the Veteran has the required diagnosis of a current 
Type II diabetes mellitus disability.  This is evident from 
his recent outpatient treatment records from his private 
physicians.  So there is no disputing he has this claimed 
disability.

Therefore, the determinative issue is whether the Veteran's 
Type II diabetes mellitus is attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

In this regard, the Veteran asserts that his Type II diabetes 
mellitus is from exposure to herbicides while he was 
stationed at the Eglin Air Force Base in Florida from July 
1965 to May 1969.  The Veteran indicates that he was a 
photographer and that he was required to take photos of Agent 
Orange testing on the base.  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  These diseases are:  chloracne or 
other acneform disease consistent with chloracne, Type II 
Diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and 
certain soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).

The Veteran did not serve in the Republic of Vietnam during 
the Vietnam era, and thus is not entitled to the above 
herbicide presumption.  However, as described below, the 
Board concedes the Veteran was exposed to Agent Orange while 
engaged in his activities as a photographer at the Eglin Air 
Force Base.

The Veteran's personnel file confirms that his military 
occupational specialty (MOS) was a still photographer.  The 
personnel file also confirms that the Veteran was stationed 
at the Eglin Air Force Base in Florida from July 1965 to May 
1969.  A Department of Defense (DoD) list of herbicide test 
sites within the United States confirms that Agent Orange 
testing was conducted at the Base from 1962 to 1970.  The RO 
sent this information to the Joint Services Records Research 
Center (JSRRC) for verification that the Veteran was assigned 
to take photos of these herbicides tests.  The JSRRC 
responded that they were unable to document or verify whether 
the Veteran was assigned to photograph the herbicide test 
sites.

However, the Board observes that in Pentecost v. Principi, 16 
Vet. App. 124 (2002), the United States Court of Appeals for 
Veterans Claims (Court) held that a Veteran's unit records 
constituted independent descriptions of rocket attacks that 
were experienced by his unit when he was stationed in 
Vietnam, which, when viewed in he light most favorable to 
him, objectively corroborated his claim of having experienced 
rocket attacks.  The Court reiterated that although the unit 
records did not specifically identify the Veteran as being 
present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred suggested that he was in fact exposed to the 
attacks.

Therefore, despite the fact that the evidence of record does 
not directly confirm whether the Veteran was the photographer 
specifically assigned to document the test sites, the Board 
finds that the fact that he was a photographer who was 
stationed at the Base during the herbicide testing, and the 
lack of evidence directly disputing his participation as 
reported, is sufficient evidence of exposure to the 
herbicides.  Pentecost, supra.  The Board thus concedes that 
the Veteran was exposed to Agent Orange while stationed at 
the Eglin Air Force Base.

However, since the Veteran did not serve in the Republic of 
Vietnam during the Vietnam era, even with the Board's finding 
that there was Agent Orange exposure, he is not entitled to 
the application of the presumptive provisions based on his 
exposure.  But, the presumption provisions are still useful 
in determining which specific diseases have a positive 
association to herbicide exposure.  The Secretary of VA 
(based on statistical and medical findings by the National 
Academy of Sciences) has determined there is no positive 
association between exposure to herbicides and any other 
disability for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 68 Fed. Reg. 27630-27641 (2003).

Type II diabetes mellitus is one of the diseases that has 
been associated with herbicide exposure by the Secretary of 
VA.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  Therefore, since there are competent medical 
findings that VA has found to warrant service connection on a 
presumptive basis, based on the lack of any competent medical 
evidence against a relationship between herbicide exposure 
and the Veteran's diabetes mellitus, type II, the Board will 
give the Veteran the benefit of the doubt, and conclude that 
his diabetes is related to Agent Orange exposure based on the 
same evidence that was utilized by the Secretary to conclude 
that service connection for diabetes was warranted for 
Vietnam Veterans on a presumptive basis.  

In addition to the medical evidence, the Board has also 
considered the Veteran's lay statements.  The Board 
acknowledges that the Veteran is competent, even as a 
layperson, to attest to factual matters of which he has 
first-hand knowledge, e.g., an injury in service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Federal Circuit has held that lay evidence is one type of 
evidence that must be considered, and that competent lay 
evidence can be sufficient in and of itself.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In the 
cases of Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 
14, 2009), and Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
also extends to the first two.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Id.

Here, the Board finds the Veteran's lay statements to be both 
competent and credible, especially when weighed against the 
medical evidence of record which supports the Veteran's lay 
assertions.  See Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  

An absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  Rather, it is VA's defined 
and consistently applied policy to administer the law under a 
broad interpretation consistent with the facts shown in every 
case.  And when, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability, as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.
Here, for the reasons and bases discussed, there is at the 
very least the relative balance of evidence for and against 
concluding the Veteran's Type II diabetes mellitus is 
traceable to his military service - particularly his exposure 
to Agent Orange.  Consequently, the Board finds that service 
connection for the Veteran's diabetes mellitus, type II, is 
warranted.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for Type II diabetes 
mellitus is granted.







REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.

According to McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disability compensation (service connection) claims, VA 
must provide a medical examination for a nexus opinion when 
there is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2009).   

In regards to the first requirement of a current disability, 
in April 2007, the Veteran was diagnosed with diabetic kidney 
disease by his private physician.
The Veteran does not have a current respiratory disorder, but 
he has submitted competent statements indicating he currently 
has a respiratory disorder.  Because, by its very nature, it 
is inherently subjective, the Veteran is competent to attest 
to having it, even as a layman.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) and Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  

The Veteran asserts that his kidney disability and 
respiratory disorder are from exposure to herbicides while he 
was stationed at the Eglin Air Force Base in Florida from 
July 1965 to May 1969.

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  These diseases are:  chloracne or 
other acneform disease consistent with chloracne, Type II 
Diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and 
certain soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).

Even though the Veteran did not serve in the Republic of 
Vietnam during the Vietnam era (and thus is not entitled to 
the presumption), the presumption is still useful in 
determining which specific diseases have a positive 
association to herbicide exposure.  The Secretary of VA 
(based on findings by the National Academy of Sciences) has 
determined there is no positive association between exposure 
to herbicides and any other disability for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 68 Fed. Reg. 
27630-27641 (2003).

Here, although VA has conceded the Veteran was exposed to 
Agent Orange while stationed at the Eglin Air Force Base, his 
respiratory disorder and kidney disability are not one of the 
diseases listed above typically associated with said 
exposure.  Therefore, a positive association between exposure 
to herbicides and these disabilities cannot be conceded based 
on the current medical research.  See Notice, 68 Fed. Reg. 
27630-27641 (2003).

Nevertheless, this does not altogether preclude the Veteran 
from establishing his entitlement to service connection based 
on the Veteran's presumed exposure to Agent Orange with 
sufficient proof of actual direct causation to link his 
kidney disability and respiratory disorder to his military 
service.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  See, too, McCartt v. West, 12 Vet. App. 164, 167 
(1999) (indicating the principles set forth in Combee -  
which, instead, concerned exposure to radiation, are equally 
applicable in cases as here involving Agent Orange exposure 
to establish direct causation).

In lay statements, the Veteran has consistently maintained 
that his respiratory disorder and kidney disability are due 
to his presumed exposure to Agent Orange.  The Federal 
Circuit has held that lay evidence is one type of evidence 
that must be considered, and that competent lay evidence can 
be sufficient in and of itself.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); see also Jandreau 
v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

So given this asserted linkage between the Veteran's kidney 
and respiratory disabilities and his already conceded 
exposure to Agent Orange, the Board believes a medical 
opinion(s) is needed to fairly decide this appeal.  See 
Combee and McCartt, supra.  See also McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. 
§ 3.159(c)(4).

Additionally, the Board notes that the Veteran has been 
diagnosed with diabetic kidney disease.  A claim can be 
granted on the alternative theory of secondary service 
connection, that is, on the premise that it was caused or 
aggravated by a service-connected disability - here, the 
Veteran's service-connected Type II diabetes mellitus.  
38 C.F.R. § 3.310 (2009).  Secondary service connection 
requires evidence of a connection to a service-connected 
disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995); 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  Since the 
evidence of record suggests that there may be a secondary 
connection, the VA examination should also address this 
theory of entitlement for the Veteran's kidney disability 
claim.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
compensation examination to obtain a 
medical nexus opinion indicating 
whether it is at least as likely as not 
(50 percent probability or greater) 
that his kidney disability was incurred 
in active service, including to his 
conceded exposure to Agent Orange while 
stationed at the Eglin Air Force Base 
in Florida from July 1965 to May 1969.  
The Veteran's military service was from 
May 1965 to May 1969, and from 
September 1969 to July 1971.

Additionally, the VA examiner should 
provide a medical opinion indicating 
whether it is at least as likely as not 
that the Veteran's current kidney 
disability is proximately due to, the 
result of, or chronically aggravated by 
the already service-connected Type II 
diabetes mellitus.

The term "as likely as not" (i.e., at 
least 50 percent probability) does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable, and conduct all diagnostic 
testing and evaluation needed to make 
this important determination.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other 
history.

Advise the Veteran that failure to 
report for his scheduled VA 
examination, without good cause, 
may have adverse consequences on his 
claim.

2.  Schedule the Veteran for a VA 
compensation examination to obtain a 
medical nexus opinion indicating 
whether the Veteran currently has a 
respiratory disorder, and, if so, 
whether it is at least as likely as not 
that his respiratory disorder was 
incurred in active service, including 
to his presumed exposure to Agent 
Orange while stationed at the Eglin Air 
Force Base in Florida from July 1965 to 
May 1969.  The Veteran's military 
service was from May 1965 to May 1969, 
and from September 1969 to July 1971.
 
The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable, and conduct all diagnostic 
testing and evaluation needed to make 
this important determination.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other 
history.

Advise the Veteran that failure to 
report for his scheduled VA 
examination, without good cause, 
may have adverse consequences on his 
claim.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

4.  Then readjudicate the Veteran's 
claims for service connection for a 
kidney disability and a respiratory 
disability in light of the additional 
evidence.  If the claims are not 
granted to his satisfaction, send the 
Veteran and his representative a 
supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration of the claims.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claims the Board has remanded to the RO via 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


